Case 1:20-cv-01245-HYJ-SJB ECF No. 7, PageID.<pageID> Filed 04/16/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

 MICHAEL SALAMI et al.,
                        Plaintiffs,                    Case No. 1:20-cv-1245

 v.                                                    Honorable Hala Y. Jarbou

 UNKNOWN BARTON et al.,
                        Defendants.
 ____________________________/

                                               ORDER

                This is a civil rights action brought by two state prisoners under 42 U.S.C. § 1983.

 On January 11, 2021, the Court entered an order requiring that Plaintiff Collier cure a deficiency

 (ECF No. 4) because he had failed to pay $201.00, his portion of the $402.00 civil action filing

 fees, or to file his trust account statement as required by 28 U.S.C. § 1915(a)(2) to apply to proceed

 in forma pauperis. The Court allowed 28 days for Plaintiff Collier to comply. Plaintiff Collier

 was warned that if he failed to comply, the Court would presume that he was not proceeding in

 forma pauperis, assess the filing fee and the miscellaneous administrative fee, and dismiss his case

 for want of prosecution.

                More than 28 days have elapsed. Plaintiff Collier failed to pay his $201.00 share

 of the civil action filing fees or to submit the trust account statement to apply to proceed in forma

 pauperis. Because Plaintiff Collier has wholly failed to comply with the Court’s order, the Court

 will dismiss him from the case without prejudice for lack of prosecution, and the action will

 proceed with only Plaintiff Salami’s claims. See In re Alea, 286 F.3d 378, 380–81 (6th Cir. 2002);
Case 1:20-cv-01245-HYJ-SJB ECF No. 7, PageID.<pageID> Filed 04/16/21 Page 2 of 2




 McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir. 1997). Plaintiff Collier shall remain liable

 for his $201.00 share of the civil action filing fees.

                 IT IS SO ORDERED.



 Dated:    April 16, 2021                                 /s/ Hala Y. Jarbou
                                                          HALA Y. JARBOU
                                                          UNITED STATES DISTRICT JUDGE


 SEND REMITTANCES TO:

 Clerk, U.S. District Court
 399 Federal Bldg.
 110 Michigan St., N.W.
 Grand Rapids, MI 49503

 All checks or other forms of payment shall be payable to “Clerk, U.S. District Court.”




                                                    2
